Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION g ) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-15168 Ceridian Corporation (Exact name of registrant as specified in its charter) 3311 E. Old Shakopee Road, Minneapolis, Minnesota 55425 (952) 853-8100 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common Stock, par value $0.01 per share Rights to Purchase Class A Junior Participating Preferred Stock, par value $0.01 per share (pursuant to the Rights Agreement, dated as of November 6, 2001 and amended as of May 30, 2007) (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [X] Rule 12h-3(b)(1)(i) [X] Rule 12g-4(a)(1)(ii) [ ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(2)(i) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 12h-3(b)(2)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date: Common Stock par value $0.01 per share  one (1) Rights to Purchase Class A Junior Participating Preferred Stock, par value $0.01 per share (pursuant to Rights Agreement dated as of November 6, 2001 and amended as of May 30, 2007)  none. Pursuant to the requirements of the Securities Exchange Act of 1934, Ceridian Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 9, 2007 CERIDIAN CORPORATION By: /s/ Gary M. Nelson Name: Gary M. Nelson Title: Executive Vice President, Chief Administrative Officer, General Counsel and Corporate Secretary
